Citation Nr: 1618457	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2010 rating decision denied service connection for anxiety disorder with major depression, and also denied entitlement to a TDIU.  See March 2011 Notice of Disagreement; October 2014 Statement of the Case (SOC); November 2014 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

In the July 2011 rating decision, the RO denied service connection for diabetes mellitus type II.  See August 2011 Notice of Disagreement; July 2012 Statement of the Case (SOC); September 2012 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.

As concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions, including PTSD, anxiety disorder, and depressive disorder.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing); a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his February 1, 2016 hearing that he would like to withdraw his appeal regarding entitlement to service connection for diabetes mellitus, type II.

2.  The Veteran has an acquired psychiatric disorder, including PTSD, that is as likely as not related to his active military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 3 8 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran withdrew the appeal of his claim of entitlement to service connection for diabetes mellitus on the record at the February 2016 Board hearing.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


II.  Service Connection

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden, 381 F.3d at 1166-67); see 38 C.F.R. § 3.303(a).  See, too, 38 C.F.R. §§ 3.304(f), 4.125(a) (2015) (reflecting that, specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed stressors actually occurred).

The medical evidence of record, including the Veteran's VA psychiatric treatment records and examination reports, establish that the Veteran has a current acquired psychiatric disability, alternatively diagnosed as PTSD, anxiety disorder, and depressive disorder.  See, e.g., September 2006 VA Primary Care Note (reflecting an impression of "depressive disorder"); March 2007 VA Psychiatry Consultation Report (diagnosing anxiety disorder, not otherwise specified (NOS) with "PTSD symptoms"); March 2007 VA Primary Care Note (noting a diagnostic impression of "depressive disorder"); May 2007 VA General Medical Examination (stating that the Veteran "definitely has an anxiety condition"); September 2007 VA psychiatry Initial Assessment (noting an Axis I diagnosis of anxiety and depressed mood); April 2008 VA Primary Care Note (discussing his diagnosed depressive disorder with PTSD symptoms and "Anxiety State"); May 2010 VA Mental Disorders Examination Report (diagnosing Anxiety Disorder NOS); June 2010 and October 2010 VA Psychology Individual Therapy Notes (reflecting an Axis I diagnosis of PTSD); May 2011 VA Psychiatry Medication Management Note (reflecting active problems including chronic PTSD and depression); July 2011 VA Psychology Note (reflecting an Axis I diagnosis of PTSD); July 2014 VA Primary Care Note (noting a diagnosis of chronic PTSD); September 2014 VA PTSD Disability Benefits Questionnaire (DBQ) (reflecting a diagnosis of "Unspecified Anxiety Disorder"); October 2015 VA Primary Care Note (reflecting an active problem list including chronic PTSD).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See, too, Cohen v. Brown, 10 Vet. App. 128, 140 (holding that where there is "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional [it] must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor") (1997).

In statements and testimony submitted in conjunction with his claim, the Veteran maintained that he has experienced progressively worsening psychiatric symptoms including recurring nightmares, reexperiencing the stressful events, avoidance behaviors, hypervigilance and exaggerated startle response, outbursts of anger and aggression, and isolating behaviors since his active duty service in Vietnam.  See, e.g., February 2016 Board Hearing Transcript.  Additionally, the Veteran has credibly reported psychologically stressful events including participation in combat in Vietnam, and his DD214 confirms that he engaged in combat, as evidenced by his receipt of the Combat Action Ribbon and the Vietnam Cross of Gallantry, among other medals and recognitions.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (reflecting that certain military citations, including the Combat Action Ribbon constitute sufficient evidence, in the absence of contrary evidence, that a particular veteran engaged in combat, as these citations "appear to be awarded primarily or exclusively for circumstances relating to combat"); see also Manual of Military Decorations and Awards (Department of Defense, September 1996); 38 U.S.C.A. § 1154(a).  Accordingly, the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f)(2).  See also 38 U.S.C.A. § 1154(a).

Moreover, in diagnosing and treating his psychiatric disorders, his VA treating physicians have attributed his mental health problems to his active service, and in particular to his combat service in Vietnam.  See, e.g., VA Psychiatry Mental Health Consultation Notes dated in May 2013, October 2013, February 2014,  and June 2014 (reflecting that the Veteran "is being treated for PTSD due to his [Vietnam] experiences and is being managed with Quetiapine/Sertraline to help with chronic nighttime and daytime symptoms respectively"); February 2011 VA Psychology Individual Therapy Note (noting problems including PTSD, and depression that were related to "the intense fear and chaos of the constant combat" to which he was exposed in Vietnam); December 2010 VA Psychology Group Therapy Note (reflecting an assessment of "combat-related" PTSD and noting that a prerequisite to participation in the therapy group is that the individual be a "[w]ar veteran[] diagnosed with combat-related PTSD"); May 2010 VA Psychology Consultation Report (reflecting an Axis I diagnosis of PTSD related to "exposure to traumatic combat-related events").  Significantly, the May 2010 VA examiner was not able provide a medical opinion disassociating the Veteran current mental condition from his military service.  Rather, the examiner noted that "it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder is caused by or a result of his combat experiences in Vietnam," without providing any further explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  And while the September 2014 VA examiner diagnosed an unspecified anxiety disorder, he did not provide any further comment concerning its underlying etiology.  There is therefore no medical evidence that directly conflicts with the VA treatment records that identify an etiological relationship between the Veteran's current psychiatric pathology and his active service.

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events and resulting psychiatric symptomatology during and since his active service, and in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal as to the claim of entitlement to service connection for diabetes mellitus, type II, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is granted.


REMAND

The Veteran has asserted that he is unemployable, primarily due to his now service-connected acquired psychiatric disability.  See February 2016 Board Hearing Testimony (asserting unemployability primarily on the basis of his mental condition). 

It is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for his acquired psychiatric disability.

The issue of TDIU is thus deferred pending the rating of the Veteran's now service-connected psychiatric disorder.  Accordingly, after the RO has assigned ratings to the newly granted service connection claim and after it has completed the development requested herein, including the completion of a VA TDIU examination, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

If, after ratings are assigned to the psychiatric disability, the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for an acquired psychiatric disorder.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim of entitlement to a TDIU.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disability (i.e., an acquired psychiatric disorder) and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation, with consideration of his level of education, prior work experience, and/or prior training.

A complete rationale for all opinions should be provided.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA TDIU examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, after completing the above and any other development that may be indicated, readjudicate the claim of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


